Exhibit 10.1
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR APPLICABLE STATE SECURITIES LAWS.  IT MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS OR EVIDENCE
REASONABLY SATISFACTORY TO THE MAKER THAT SUCH REGISTRATION IS NOT REQUIRED.
 


PROMISSORY NOTE
 
€450,000
February 18, 2016



FOR VALUE RECEIVED, the undersigned, Carmine T. and Georgeann Oliva
(collectively, the “Maker”), hereby promise to pay to EMRISE CORPORATION, a
Delaware corporation (the “Holder”), under that certain Stock Purchase Agreement
(the “Purchase Agreement”), dated as of February 18, 2016, by and among Maker,
Holder and CXR Anderson Jacobson S.A.S. (the “Company”), the principal sum of
FOUR HUNDRED AND FIFTY THOUSAND EUROS (€450,000), together with interest thereon
at the rate hereafter specified.   Capitalized words used herein and not
otherwise defined shall have the meanings assigned to such words as set forth in
the Purchase Agreement.
 
All cash payments made under or pursuant to this promissory note (this “Note”)
shall be made in U.S. Dollars in immediately available funds to the Holder at
the address of the Holder set forth in Section 8.02 of the Purchase Agreement,
or at such other place as the Holder may designate from time to time in writing
to the Maker, or by wire transfer of funds to the Holder’s account, instructions
for which are attached hereto as Exhibit A, using the exchange rate to convert
EUR into Dollars quoted by the Wall Street Journal at 12:00 p.m., Eastern
Standard Time, two (2) Business Days prior to the applicable Payment Date (as
defined below).
 
ARTICLE I
 
Section 1.1            Payment of Principal.
 
(a)           Maturity; Payment Obligations Absolute.  The outstanding principal
balance of this Note and all accrued and unpaid interest thereon shall be due
and payable on February 24, 2017 (such date, or any earlier date on which the
principal amount of this Note becomes payable in accordance with the terms
hereof, by acceleration or otherwise, the “Maturity Date”), except to the extent
that this Note shall have been prepaid prior thereto as provided herein.  No
provision of this Note shall alter or impair the obligations of the Maker, which
are absolute and unconditional, to pay the principal of and interest on this
Note at the place, times and rate, and in the currency, herein prescribed.
 
(b)           Payment of Principal.  The principal amount of this Note shall be
paid in cash (or by wire transfer) in twelve (12) equal, consecutive monthly
payments, subject to adjustment as provided in Section 2.1 hereto.  Payments
shall be made on the last Friday of each calendar month (each a “Payment Date”),
commencing on March 25, 2016.  Holder acknowledges and agrees that payments made
pursuant to this Note may be made by the Company on behalf of the Maker.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 1.2            Payment of Interest.
 
(a)           Except as otherwise provided herein, the outstanding principal
amount of this Note shall bear interest at the Interest Rate (as defined below)
from the date hereof until the date on which the Note is paid in full, whether
at maturity, upon acceleration, by prepayment or otherwise; provided, that
interest upon the outstanding principal balance of this Note shall accrue at the
Default Interest Rate (as defined below), (i) from and after the Maturity Date,
if any amount remains outstanding under this Note, (ii) from the date an Event
of Default (as defined below) has occurred and for so long as such Event of
Default shall continue and (iii) from the applicable Payment Date, if any
payment required hereunder is not made by the Maker on the applicable Payment
Date, and continuing for so long as such payment remains outstanding.  Interest
shall be payable on each Payment Date, along with each monthly principal
payment, commencing on March 25, 2016.  All computations of interest shall be
made on the basis of a year of 365 days, as the case may be, and the actual
number of days elapsed.
 
(b)           As used herein, the term “Interest Rate” means the sum of (i) Fed
(U.S.) Prime Rate as set forth in the Wall Street Journal plus (ii) 1.0%.
 
(c)           As used herein, the term “Default Interest Rate” means the sum of
(i) the Interest Rate plus (ii) 5.0%; provided, that in no event shall the
Default Interest Rate exceed the maximum rate permitted by law.
 
Section 1.3            Business Day Convention.  Should any payment under this
Note become due and payable on a day other than a Business Day, the date by
which such payment shall be required to be made shall be extended to the next
succeeding Business Day and, in the case of any payment of principal, interest
shall be payable thereon at the rate of interest provided for herein during such
extension, but such payment shall not be considered overdue during any such
extension.
 
ARTICLE II
 
ADJUSTMENTS TO PRINCIPAL; PREPAYMENT
 
Section 2.1            Set-Off Right.
 
(a)           In the event Maker does not receive any payment owed to it under
Section 2.03(b) of the Purchase Agreement within such time period set forth
therein, Maker shall have the right to set off the aggregate amount of such
payment against this Note.
 
(b)           If there is a claim for indemnification by the Maker under Article
VII of the Purchase Agreement, that is conclusively determined to be payable by
Holder to Maker in accordance with Section 7.05 of the Purchase Agreement, the
Maker, at its option, may set off up to 150,000 EUR of the aggregate principal
amount of this Note by the amount of the Loss conclusively determined to be
payable by Holder thereunder; provided, that in the event of any Real Estate
Losses that are conclusively determined to be payable by Holder to Maker in
accordance with Section 7.05(d) of the Purchase Agreement, the Maker, at its
option, may set off up to an additional 50,000 EUR of the aggregate principal
amount of this Note.  Such set-off may be effected from time to time upon each
claim for indemnification conclusively determined to be payable by Holder to
Maker in accordance with Section 7.05 of the Purchase Agreement, up to a maximum
amount of 150,000 EUR.
 
 
2

--------------------------------------------------------------------------------

 
 
(c)           Any amount properly set-off by Maker in accordance with this
Section 2.1 shall, upon written notice of the set-off by the Maker to Holder, be
deemed to be a payment made to Holder hereunder, and any such set-off shall be
applied first against any interest accrued but unpaid hereunder up to the date
of set-off and if there remains a set-off amount to be applied, against the
principal amount.  Interest shall accrue on the remaining principal balance
after giving effect to any set-off.
 
Section 2.2            Prepayment.  Upon five (5) Business Days prior written
notice to Holder, Maker may, without penalty and at any time, prepay in cash (or
by wire transfer) all or any portion of the outstanding principal amount of this
Note, together with all interest that has accrued thereon as of the date of
prepayment at the Interest Rate.  
 
ARTICLE III
 
EVENTS OF DEFAULT; REMEDIES
 
Section 3.1            Events of Default.  The occurrence of any of the
following events shall be an “Event of Default” under this Note:
 
(a)           the Maker fails to pay in full the principal amount of this Note,
plus all accrued and unpaid interest on the Maturity Date; or
 
(b)           the Maker fails to make a payment in accordance with the terms of
this Note within five (5) calendar days of any Payment Date; provided, that in
the event of the first instance of a late payment, the Maker shall have the
right to cure its default within two (2) Business Days of receipt of written
notice from the Holder of the Maker’s default; or
 
(c)           the Maker (i) applies for or consent to the appointment of, or the
taking of possession by, a receiver, custodian, trustee or liquidator of itself
or of all or a substantial part of its property or assets, (ii) makes a general
assignment for the benefit of its creditors, (iii) commences a voluntary case
under the United States Bankruptcy Code (as now or hereafter in effect) or under
the comparable laws of any jurisdiction (foreign or domestic), (iv) files a
petition seeking to take advantage of any bankruptcy, insolvency, moratorium,
reorganization or other similar law affecting the enforcement of creditors’
rights generally, (v) acquiesces in writing to any petition filed against it in
an involuntary case under United States Bankruptcy Code (as now or hereafter in
effect) or under the comparable laws of any jurisdiction (foreign or domestic),
(vi) issues a notice of bankruptcy or winding down of its operations or issue a
press release regarding same, or (vii) takes any action under the laws of any
jurisdiction (foreign or domestic) analogous to any of the foregoing; or
 
 
3

--------------------------------------------------------------------------------

 
 
(d)           a proceeding or case shall be commenced in respect of the Maker,
without its application or consent, in any court of competent jurisdiction,
seeking (i) the liquidation, reorganization, moratorium, dissolution, winding
up, or composition or readjustment of its debts, (ii) the appointment of a
trustee, receiver, custodian, liquidator or the like of it or of all or any
substantial part of its assets in connection with the liquidation or dissolution
of the Maker or (iii) similar relief in respect of it under any law providing
for the relief of debtors, and such proceeding or case described in clause (i),
(ii) or (iii) shall continue undismissed, or unstayed and in effect, for a
period of thirty (30) days or any order for relief shall be entered in an
involuntary case under United States Bankruptcy Code (as now or hereafter in
effect) or under the comparable laws of any jurisdiction (foreign or domestic)
against the Maker or action under the laws of any jurisdiction (foreign or
domestic) analogous to any of the foregoing shall be taken with respect to the
Maker and shall continue undismissed, or unstayed and in effect for a period of
thirty (30) days.


Section 3.2            Remedies Upon An Event of Default.  If an Event of
Default shall have occurred and shall be continuing, the Holder of this Note may
at any time declare the entire unpaid principal balance of this Note, together
with all interest accrued hereon, due and payable, and thereupon, the same shall
be accelerated and so due and payable, without presentment, demand, protest, or
notice, all of which are hereby expressly unconditionally and irrevocably waived
by the Maker.  No course of delay on the part of the Holder shall operate as a
waiver thereof or otherwise prejudice the right of the Holder.  No remedy
conferred hereby shall be exclusive of any other remedy referred to herein or
now or hereafter available at law, in equity, by statute or otherwise.
 
ARTICLE IV
 
MISCELLANEOUS
 
Section 4.1            Notices.  Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be made in
accordance with Section 8.02 of the Purchase Agreement.
 
Section 4.2            Governing Law.  This Note shall be governed by, and
construed and enforced in accordance with, the internal laws of the State of
Delaware without giving any effect to principles of conflicts of laws.
 
Section 4.3            Headings.  Article and section headings in this Note are
included herein for purposes of convenience of reference only and shall not
constitute a part of this Note for any other purpose.
 
Section 4.4            Remedies.  The remedies provided in this Note shall be
cumulative and in addition to all other remedies available under this Note, at
law or in equity, and no remedy contained herein shall be deemed a waiver of
compliance with the provisions giving rise to such remedy.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 4.5            Enforcement Expenses.  The Maker agrees to pay all costs
and expenses of enforcement of this Note, including, without limitation,
reasonable and documented attorneys’ fees and expenses.
 
Section 4.6            Binding Effect.  The obligations of the Maker and the
Holder set forth herein shall be binding upon the successors and permitted
assigns of each such party.
 
Section 4.7            Amendments/Assignments.  This Note may not be modified or
amended in any manner except in writing executed by the Maker and the
Holder.  The Maker may not assign this Note to a third party without the prior
written consent of the Holder.  For the avoidance of doubt, any assignee of the
Holder shall be bound by the terms of this Note, including (without limitation)
those rights and obligations set forth in Section 2.1 of this Note.
 
Section 4.8            Consent to Jurisdiction.  Each of the Maker and the
Holder hereby irrevocably submits to the exclusive jurisdiction in the Court of
Chancery of the State of Delaware and any reviewing appellate court thereof over
any dispute arising out of or relating to this Note or any of the transactions
contemplated hereby.
 
Section 4.9            Failure or Indulgence Not Waiver.  No failure or delay on
the part of the Holder in the exercise of any power, right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.
 
Section 4.10            Maker Waivers.  Except as otherwise specifically
provided herein, the Maker and all others that may become liable for all or any
part of the obligations evidenced by this Note, hereby waive presentment,
demand, notice of nonpayment, protest and all other demands’ and notices in
connection with the delivery, acceptance, performance and enforcement of this
Note, AND DO HEREBY WAIVE TRIAL BY JURY.
 
Section 4.11            Entire Agreement; Severability.  This Note and the
Purchase Agreement contain the entire agreement among the parties thereto
relating to the subject matter hereof and thereof.  The invalidity or partial
invalidity of any portion of this Note shall not render the remaining provisions
invalid or unenforceable.
 


 
[SIGNATURE PAGE FOLLOWS]
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Maker has caused this Note to be duly executed and
delivered as of the day and year first written above.
 
 



     
/s/ Carmine T. Oliva
 
Carmine T. Oliva






     
/s/ Georgeann Oliva
 
Georgeann Oliva

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


WIRE INSTRUCTIONS
 
 
 
Holder:
 

 
Bank:
 

 
Address:
 

 
 

 
Bank No.:
 

 
Account No.:
 

 
Account Name:
 

 
 
7

--------------------------------------------------------------------------------

 